Case 1:18-cv-07359-BMC Document 36 Filed 02/08/19 Page 1 of 1 PageID #: 5733



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 KATHALEEN FREEMAN, et al.,

                      Plaintiffs,

          -against-                                  18 Civ. 7359 (BMC)

 HSBC HOLDINGS PLC, et al.,

                      Defendants.



       NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

                PLEASE TAKE NOTICE that Jonathan I. Blackman of Cleary Gottlieb Steen &

Hamilton LLP, admitted to practice in this Court, hereby enters an appearance as counsel for

Defendant Commerzbank AG in the above-captioned action, and respectfully requests that all

pleadings, notices, orders, correspondence and other papers in connection with this action be

directed to the undersigned at the office set forth below or through the Court’s electronic filing

system.

Dated: New York, New York
       February 8, 2019

                                      CLEARY GOTTLIEB STEEN & HAMILTON LLP



                                      By: /s/ Jonathan I. Blackman______________

                                              Jonathan I. Blackman
                                              (jblackman@cgsh.com)
                                              One Liberty Plaza
                                              New York, New York 10006
                                              (212) 225-2000
                                              (212) 225-3999 (fax)

                                              Attorneys for Commerzbank AG
